Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Interview Summary, January 07, 2021, is acknowledged.  During the interview, January 07, 2021, Examiner indicated the incorporation of subject matter from claim 13 into 1 would overcome the prior art rejections of record and necessitate further search.
ALLOWANCE
Claims 1, 3-6, 8, 9, 11, 12, 14-16, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “storing a plurality of replica sets that each include a replica of the metadata, each replica of the metadata being associated with a corresponding storage partition identifier; determining, based on the identifier associated with the logical object, mapping information that indicates a first storage location at which the metadata is stored, the first storage location comprising one of the storage partition identifiers; accessing, based on the mapping information, the metadata from the first storage location by transmitting a request to the one of the storage partition identifiers, the accessed metadata location information that indicates a second storage location at which the binary data is stored,” as set forth in claims 1, 16, and 20.
Applicant incorporated subject matter from claim 13 that was previously indicated as having allowable subject matter.  The closest prior art, Guo in view of Procopio et al., however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152